Citation Nr: 1127830	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  10-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a skin disorder of the left leg, claimed as cellulitis and numbness as secondary to low back and left hip disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

The issues of entitlement to service connection for low back and left hip disorders are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show that the Veteran's current left leg skin disorder is related to his military service or any incident therein.


CONCLUSION OF LAW

A skin disorder of the left leg, claimed as cellulitis and numbness as secondary to low back and left hip disorders, was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's November 2007 and August 2008 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's November 2007 and August 2008 letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with multiple VA examinations in conjunction with the claim decided herein.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board finds that these medical examinations were adequate, as they were based upon a complete review of the Veteran's claims file, consideration of the Veteran's lay statements, and clinical examinations of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the examiners stated that they were unable to provide an opinion as to the etiology of the Veteran's current left leg skin disorder without resorting to speculation, they provided an explanation as to why an opinion could not be made.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").

Finally, the Veteran was provided with a hearing before the Board in January 2011.  During the hearing, the Veteran was asked if any post service medical records would be available to show treatment for his left leg skin disorder at a time closer to the Veteran's military discharge.  The Veteran indicated during the hearing that he received treatment relating to his skin problem from his previous family doctor, a couple of years following his military discharge, but these records were no longer available.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

At his January 2011 hearing before the Board and through written statements, the Veteran contends that his skin disorder of the left lower extremity started while he was serving in the Navy.  During the Board hearing, the Veteran testified that he reported his skin problem to sick call and was given salve to apply on the affected area.

In a March 1974 inservice treatment report, the Veteran complained of numbness to touch with slight sensation of mild electrical shock in the left leg just above the knee.  The Veteran stated that the problem began in boot camp eight months previously, but denied any history of trauma at boot camp.  An orthopedic consultation report noted that the Veteran had a several-month history of sharp, non-radiating pain associated with skin sensation in the area of the lateral epicondyle of the left femur.  X-ray and physical examinations were within normal limits.

A May 1974 service treatment report reflects that the Veteran was seen in the psychiatry for pain in the left thigh of undetermined etiology, which was strongly suspected to be associated with emotional difficulty.  The Veteran complained of pain in the left thigh and decreased sensitivity, and reported a history of a fall in the past.

In June 1975, the Veteran complained of itching for the previous six months, with history of moderate itching sensation over the entire body.  The Veteran reported that the itching was constant with some relief noted before retiring in the evening.  He stated that he tried changing soaps with no effect.  On examination, no visible rash was shown, although there was a fungal infection in the groin about three months previously, which had resolved.  Next day, the Veteran complained of itching all over for the past three months.  The diagnoses were tinia cruris and dry puruistic skin with nondescript eruption on arms and legs, with an impression of eczema.  The Veteran's July 1976 service separation report noted left leg pain "thought by orthopedics and psychiatry to be of emotional origin."  In a June 2001 private treatment report, the Veteran complained of rash on legs and abdomen.

A December 2002 private treatment report noted bilateral dermatitis in the anterior aspect of both power legs.  The Veteran had thickening and reaction from scratching.  The impression was cellulitis.

A March 2004 private treatment report reflects that the Veteran presented in the emergency room after developing a red rash on his left ankle that progressed rapidly up his leg.  The final diagnosis was severe left leg cellulitis.  A specialist in infectious disease was consulted, who evaluated the Veteran and decided that the cellulitis was continuing to resolve and that it was benign sequelae of a probable streptococcal infection.  

In a September 2004 private treatment report, the Veteran complained of left leg swelling.  The assessments were venous stasis edema and psoriasis.  In a June 2005 private treatment report, the Veteran complained of rash on the left shin.

A June 2006 private treatment report stated that eczema or psoriasis were diagnosed for the front of the Veteran's lower leg and cellulitis in the posterior aspect of the left lower leg.  On physical examination, there were no overlying skin changes about the left knee but the Veteran had prominent raised, scaly plaque over the anterior aspect of the left leg consistent with psoriasis or possible eczema.  Private medical records dated in October 2006 reflect the Veteran's treatment for left leg cellulitis for the previous two to four weeks.  The symptoms included left leg pain, swelling, and heat.  The impression was severe left leg cellulitis.  The vascular examination revealed no evidence of acute deep vein thrombosis.

A May 2007 prescription request note shows that the Veteran was taking medication relating to his complaints of a red bump on leg and pain.  Private medical records dated in June 2007 show that the Veteran was hospitalized twice that month due to recurrent cellulitis with his left leg being swollen with erythematous areas and induration.  He complained of chronic pruritus and lower extremity rash.  The impressions were cellulitis, lichen simplex chronicus, and lymph edema.  The Veteran stated that he began to develop fever, swelling, and irritation in the left lower leg the past two days.  The examiner noted that there was no recent history of trauma, hot tub exposure or swimming; however, the examiner noted that the Veteran was a plumber and did have periodic exposures to contaminated water, though none just recently.

A December 2007 private treatment report noted severe stasis dermatitis of the left lower extremity affecting the posterior aspect of the lower leg, anterior proximal shin, and ankle.

The Veteran was afforded a VA joint examination in December 2007.  The VA examiner indicated that the Veteran's claims file was reviewed.  The examiner noted the Veteran's hospitalizations in March 2004 and June 2007 due to recurrent cellulitis of the left leg and chronic lower extremity rash.  It was noted that cellulitis, edema, and lichen simplex chronicus were diagnosed at that time.  With regard to current complaints of cellulitis, the Veteran reported itching and flare-ups.  He reported flare-ups occurring about every six months and requiring hospitalization.  On physical examination, a large patch of psoriasis was found on the Veteran's left anterior shin area, but no cellulitis.  The examiner opined that it could not be determined without resorting to mere speculation as to whether the Veteran's left knee condition was the same knee pain with numbness that occurred while he was in service.  The examiner noted that the Veteran had degenerative joint disease as well as psoriasis on the left leg that was not causing the numbness that he experienced in service.  However, the examiner stated that the official cause and source of the alleged numbness and painful patch area on the proximal knee was unknown as the Veteran never had a prior electromyogram (EMG) study, nor did he follow up for the EMG study ordered by the examiner to find the cause of his numbness.  Therefore, the examiner concluded that it was not possible to formulate an opinion without resort to mere speculation as to whether the Veteran's knee pain with numbness started while he was in service.  

In September 2008, the Veteran was afforded a VA skin examination.  The VA examiner stated that the claims file was reviewed.  The Veteran reported intermittent itching, pain, and cellulitis.  He reported hospitalizations for cellulitis and lichen simplex chronicus of the left leg within the last two years.  He complained of sensation changes about the lateral left thigh for many years.  The examiner noted that the Veteran's service treatment records documented this complaint but nothing about skin issues.  The examiner also noted that the Veteran had never seen any examiner since his military discharge until 2006 when he was hospitalized for cellulitis and lichen simplex changes about the left leg.  On physical examination, the Veteran had an area over his left anterior lower leg, which essentially comprised almost two thirds of the anterior left lower leg, from his previous lichen simplex chronicus.  Over the posterior calf and the medial lower leg and ankle, there were very large, rounded areas of stasis dermatitis.  The Veteran also had mild edema of the left lower extremity.  He stated that all of the symptoms were much improved, as they were worse in the past.  The diagnoses were previous cellulitis, ongoing mild lichen simplex chronicus, and stasis dermatitis of the left lower leg; and sensation changes in the left thigh.  The examiner stated that following a review of the Veteran's medical records, to include his service treatment records, and the prior VA examination report, the examiner agreed with the previous examiner that the cause of the Veteran's symptoms remained unknown.  The examiner further stated that differential diagnoses would include disk disease in his lower back causing radiation of symptoms down the left leg; however, this was not likely to cause the Veteran's skin changes.  The examiner stated 

The left leg cellulitis is only a few years old, so I do not see how this pertains to any psoriasis or cellulitis changes in relationship to numbness and left leg pain discomforts, as it relates to his military career, which is over 30 years old, would be resorting to speculation to state.  This is stated because the documentation from his military days was not that helpful in determining a specific cause, and there were indications that it may have been related to mental health issues.  One also has to wonder whether he actually had disk disease causing the sensation changes in the left leg as noted in 1974.  However, this would be in the differential diagnosis and would be medically impossible to determine.  Even if we did [magnetic resonance imaging] testing of his back to prove there was disk disease, and if these were related to his left leg complaints concerning numbness, it would be medically impossible to determine when disk disease actually began.  In addition, he was a plumber over the years, so this is likely to be contributing factor if he had any back pain and disk disease, of which he probably has.  Therefore, since there is no documentation about his skin issues while active-duty, other than the numbness that is mentioned, and since there is a 30+ timeframe after service without medical records to look at, up until 2006 and 2007, I feel it would be resorting to speculation to state whether his left leg cellulitis and/or psoriasis (I could not find any documentation that states he had a specific psoriasis) and numbness and left leg pains are related to military service, because this is unknown.  I cannot determine aggravation issues.  Reasoning and basis as described above.  

After EMG results were obtained in the next week, the examiner stated that the Veteran's left lateral thigh sensory symptoms were consistent with a left lateral femoral cutaneous neuropathy, meralgia paresthetica.  The examiner then opined that it was impossible to state the exact onset or time frames concerning the EMG findings although the Veteran now had EMG documented evidence of radiculopathy and meralgia.

After reviewing the evidence of record, the Board finds that service connection is not warranted for a skin disorder of the left leg, claimed as cellulitis and numbness.  There is currently diagnosed left leg cellulitis, stasis dermatitis, and psoriasis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, the evidence of record does not include a competent medical opinion linking the Veteran's current left leg skin disorder to his active duty service.

The Veteran's service treatment records only show a notation of eczema with regard to his report of itching sensation over his entire body.  His service treatment records also include his complaints of pain and decreased sensitivity in the left thigh, which the inservice physicians suspected to be associated with his psychological problem in service.  Thereafter post service records failed to document any complaints of or treatment for any left leg skin disorder for more than 25 years after his discharge from service.  This expansive period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back disorder).

Nevertheless, the Board has considered the Veteran's lay statements that the onset of his left leg skin disorder was during his service in the Navy, which he reported to sick call in service.  The Veteran's contentions regarding his left leg symptoms, capable for lay observation, are competent evidence of what he actually observed and was within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Such statements are consistent with the other evidence of record, therefore, are found credible evidence of symptoms during his military service.

However, ultimately, the medical evidence of record does not relate the Veteran's current left leg skin disorder to his military service, to include the reported symptoms in service.  The weight of the competent evidence does not attribute the Veteran's left leg skin disorder to his active duty.  To that effect, the December 2007 VA examiner expressed an opinion that while psoriasis on the left leg was not causing the numbness that the Veteran experienced in service, the official cause and source of the alleged numbness and painful patch area on the Veteran's left knee were unknown.  The examiner stated that there was no sufficient documentation on which to base an opinion as there was a large gap of medical records from the time of the Veteran's military service until the first documented diagnosis of psoriasis of the left shin in 2004, approximately 30 years.  The examiner then concluded that it was not possible to formulate an opinion without resort to mere speculation as to whether the Veteran's knee condition with numbness started while he was in service.  In addition, the September 2008 VA examiner reached the same conclusion that the cause of the Veteran's skin symptoms remained unknown.  The examiner stated that there was no documentation about the Veteran's current skin issues while on active duty, other than the numbness, and as there was a 30 years and more of timeframe after service without any medical records, it would be resorting to speculation to state whether his left leg cellulitis and/or psoriasis and numbness and left leg pain were related to military service.  

These opinions were by medical professionals who are competent to offer an opinion in the matter, and who reviewed the Veteran's service treatment records, and private and VA treatment records.  Therefore, although the VA examiners were unable to offer an opinion without resorting to speculation, the opinions are adequate because all the procurable and assembled evidence were fully considered, as reflected by references to examination of the Veteran, and review of the Veteran's treatment and service records.  See Jones v. Shinseki, 23 Vet. App. 382, 388-91 (2010) (holding that the duty to assist does not require a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence).  Further, both VA examiners explained the basis for the opinion that an etiology opinion would be speculative.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In essence, the VA examiners concluded that a definitive opinion on etiology cannot be provided because required information is not available, so that the opinions reflect the limitations of knowledge in the medical community.  For the foregoing reasons, the Board finds the opinions adequate for adjudicative purposes.  The VA medical opinions are therefore probative evidence against the claim in this matter.  See Jones, 23 Vet. App. at 390 (stating that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion).  

To extent that the Veteran contends that his left leg skin disorder was caused by service, the Board finds that these statements as to medical causation are not competent evidence to establish service connection.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  38 C.F.R. § 3.303(b).  Lay statements are competent evidence regarding symptoms capable of observation and may provide sufficient support for a claim of service connection.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this case, while the Board finds that the Veteran's statements as to his skin symptoms in and after military service competent and credible, the probative value of such statements are questionable as to the issue of etiology.  Whether the Veteran's current left leg skin disorder was caused by military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his current skin disorder was the result of his military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, the Board finds that the Veteran's contentions as to medical causation are not competent evidence to establish service connection for a left leg skin disorder.  Id.  

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder of the left leg, claimed as cellulitis and numbness as secondary to the back and left hip disorders, is denied.


REMAND

At his January 2001 hearing before the Board, the Veteran testified that the onset of his back pain was during basic military training.  He stated that he went to the sick bay about 8 to 10 times for his back and left hip pain, at which time he was given muscle relaxers for treatment.  The Veteran also stated that he reported his back pain on his separation examination and he continued to experiences chronic back and left hip pain ever since his military service.

The medical evidence of record includes a current diagnosis of a low back disorder.  A November 1994 private treatment report noted an assessment of acute lumbar strain by history and on examination.  Additionally, in a September 2005 private medical record, the Veteran complained of low back pain that existed for a long time.  

The Veteran's service treatment records show complaints of back pain.  A May 1974 service treatment report reflects that he complained of back pain although the back examination was unremarkable.  Although the Veteran's service treatment records do not show a diagnosis of a low back disorder specifically, the Veteran's statements reported that he experienced low back pain ever since his military service.  Layno v., 6 Vet. App. at 469-70 (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  

The Veteran has never been afforded a VA examination in conjunction with this claim, and the Board finds that a VA examination is necessary to adequately decide the merits of the claims herein.  McLendon, 20 Vet. App. at 83.

While the evidence of record does not include a current diagnosis of a left hip disorder, the Veteran indicated during his January 2011 Board hearing that he believed that his left hip disorder was associated with his low back disorder.  As such, the issue of entitlement to service connection for a left hip disorder is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his low back and left hip disorders, since his discharge from the service.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim, and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine the current existence and etiology of any low back and/or left hip disorder found.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service treatment records and any post service medical records, as well as the Veteran's lay statements, the examiner must state whether any current low back or left hip disorder found is related to the Veteran's military service.

If low back disorder is found related to military service, the VA examiner must provide a nexus opinion as to whether any degree of a diagnosed left hip disorder is caused or aggravated by the Veteran's low back disorder.

A complete rationale for all opinions must be provided.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


